department of the treasury employer_identification_number person to contact employee id number tel fax internal_revenue_service appeals_office royal palm one suite south pine island road plantation fl number release date date april uil a name b address certified mail dear this is a final adverse determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in sec_501 of the code we have hereby revoked the favorable determination_letter to you dated you are no longer exempt under sec_501 of the code effective as of the date of this letter and we made the adverse determination for the following reason s is not an organization described in sec_501 of the internal_revenue_code because ess than substantially_all of its activities are for pleasure recreation and other nonprofitable purposes and at least part of its net_earnings inure to the benefit of private shareholders is not operated exclusively for exempt purposes is not supported by membership fees dues and assessments and its net_earnings inure to the benefit of private shareholders under sec_1_501_c_7_-1 a social_club must be operated exclusively for pleasure recreation and other nonprofitable purposes must generally be solely supported by membership fees dues and assessments and its net_earnings must not inure to the benefit of private shareholders you're required to file federal_income_tax returns on forms u s_corporation income_tax return or u s income_tax return for estates and trusts mail your form to the appropriate internal_revenue_service center per the form’s instructions you can get forms and instructions by visiting our website at www irs gov forms-pubs or by calling 800-tax-form we'll make this letter and the proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we have provided to you in a separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice lf you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in either united_states tax_court the united_states court of federal claims the united_states district_court for the district of columbia e e e you must file a petition or complaint in one of these three courts within days from the date we mailed this determination_letter to you contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment you can write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc note we will not delay processing income_tax returns and assessing any taxes due even if you file petition for declaratory_judgment under sec_7428 of the code please refer to the enclosed publication how to appeal an irs determination on tax - exempt status for more information about the appeals process you also have the right to contact the taxpayer_advocate_service tas tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you if you qualify for tas assistance which is always free tax will do everything possible to help you visit www taxpayeradvocate irs gov or call tas assistance is not a substitute for established irs procedures such as the formal appeals process tas cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court if you have any questions contact the person at the top of this letter appeals team manager cc enclosure sincerely department of the treasury internal_revenue_service irs tax exempt and government entities exempt_organizations examinations date date taxpayer_identification_number eg form tax_year s ended person to contact id number contact numbers telephone fax manager's name id number manager’s contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation letter rev catalog number 34809f if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this fetter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate letter rev catalog number 34809f for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely maria d hooke director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items year period ended xxxxx 20xx proposed revocation issue should xxxxx continue to be exempt under internal_revenue_code sec_501 when all of the organization’s income was generated from two sources of income rents from non-member as well investment_income issue does xxxxx meet the commingling aspect requirement under sec_501 of the internal_revenue_code issue if the organization’s only source_of_income is derived from leasing and rental activities does the organization continue to qualify for exemption issue does xxxxx meet the title holding corporation provisions under sec_501 of the internal_revenue_code issue should the proposed date of revocation be changed from august 20xx to the date the report is issued facts xxxxx was granted exemption in august of 19xx as an organization described in sec_501 of the internal_revenue_code per a review of the articles of incorporation as well as the organization’ sec_1024 application the purpose of xxxxxx is to finance construct maintain own and be the beneficiary of any land trust which owns a fraternal or dormitory type lodging at xxxxx university and any or all lawful business for which corporations may be incorporated most of the articles focus on maintenance and operation of a fraternity house however xxxxxx itself is not a fraternity or sorority form 886-a rev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service year period ended xxxxx 20xx while touring the facility it was noted that xxxxx leased its property to xxxxx and xxxxxx fraternity these are two separately incorporated entities xxxxx paid for repairs taxes and utilities for the maintenance of these properties while conducting the initial interview reviewing the general ledger and profit and loss statement it was noted that the only two sources of income received by xxxxx was interest_income and rents from undergraduate members from xxxxx and xxxxx fraternity xxxxx and xxxxx fraternities are not members of xxxxx xxxxx did not receive income from membership dues or any other sources of income that would be considered exempt_function_income all of the income was generated from the general_public xxxxx did not provide a newsletter calendar or minutes pertaining to the organization’s activities and there did not appear to be any structured activities provided to the students by xxxxx during a review of the books_and_records for fiscal periods ending july xxxx and july xxxx one of the responses to idr response number dated 20xx indicated that although xxxxx corporation has historically published newsletters and other communications for distribution among members and the members of the organization residing in the chapter houses owned by xxxxx xxxxx did not publish a communications during fiscal_year ending july 20xx also while reviewing the expenditures it was noted that minimal expenditures were incurred for social educational and recreational activities as most of this was attributable to sdollar_figure travel related expenses the remainder of the expenses_incurred were relating to the maintenance and operation of a rental property the total amount of expenditures incurred for this purpose amounted to sxxxxx or over of the expenses_incurred by xxxxx were for repairs and maintenance the organization suggested that i have an interview with xxxxx son a xxxxx upon conducting the interview over the phone it was noted that he lived in another state and had only come to the campus three or four times a year most of the discussion pertaining to the day to day operations came over the telephone and that none of the officers of the organization actually lived in the xxxxx area see exhibit for detail in order to receive additional clarification with respect to whether xxxxx met the commingling requirements under internal_revenue_code sec_501 idr number was issued 20xx requesting that the organization provide documentation regarding the activities conducted by xxxxx besides the maintenance and operation of a fraternity house the idr issued that the information document response could include a information relative to scholarship b mentor programs c fund- raising d and social activities form 886-a rev department of the treasury - internal_revenue_service page -2- form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items year period ended xxxxx 20xx the response dated 20xx reflected that the organization met in person maybe three to four times a year with the majority of the meeting occurring on line commingling of members is a material part in the life of an organization commingling is present if such things as meetings gatherings and regular facilities are evident with respect to the membership again it appears that the predominant activity is the leasing and rental of a property in which all of the renters happen to be fraternity members during a review of line of the forms for tax years ending july 20xx and july 20xxx it was noted that excess revenue over expenses amounted to sxxxxx and sxxxxx respectively during these tax years also the net assets of fund balances increased from sxxxxx to dollar_figuresxxxxx at the end of fiscal period ending july 20xx the organization did not turn any of this income over to another exempt_organization which is generally required in order to meet internal_revenue_code sec_501 furthermore as mentioned above the organization was given a determination_letter in august of 19xx the application and form_990 for tax_year ending july 20xx indicated that the organization’s primary purpose was the operation and maintenance of a fraternity house the stated purpose has not changed since the organization was granted exemption during the examination did not note any social recreational or educational activities that were conducted by this organization the organization has been operating in this manner and the irs approved the organization’s exempt status due to the fact that the irs approved this activity it did not appear that the correct course of action would be to propose revocation retroactively to the determination_letter which is august of 19xx but the effective date of revocation should be the first day of the first year under examination law internal_revenue_code sec_501 describes organizations organized and operated exclusively for social pleasure and recreational purposes and no part of the net_earnings of which inures to the benefit of any private shareholder internal_revenue_code sec_512 discusses special rules applicable to organizations described in paragraph and of sec_501 the term unrelated_business_income means the gross_income excluding any exempt_function_income less the deductions allowed by this chapter exempt_function_income for purposes of this sub-section means the gross_income from dues fees charged or similar amounts paid_by members of the organization or consideration for providing goods and services in furtherance of the purposes constituting exemption form 886-a rev department of the treasury - internal_revenue_service page -3- hoe 886a department of the treasury - internal_revenue_service name of taxpayer year period ended explanation of items xxxxxk 20xx public law amended sec_501 to reflect a two-fold change under irc first it made it clear that c organizations may receive some investment_income without losing its exemption second it permits a higher level of non-member use of club facilities public law defines gross_receipts as those receipts from normal and usual activities of a club including charges admission fees membership dues fees assessments investment_income but excluding initiation fees and capital contributions public law also states that it its intended that social clubs can receive up to of its gross_income from investments from outside sources of their memberships without losing its tax-exempt status and up to of its income cannot be received from the general_public revrul_67_428 holds that an organization whose membership consists of entirely of artificial entities does not qualify for exemption revrul_67_428 emphasizes that artificial entities are incapable of producing the personal contacts and fellowship corporate members of a club are not the kind of members contemplated by the statute a club in permitting such a type of membership is such as the same dealing with corporations that have no connection with the club revrul_55_716 provides evidence with respect to definition of commingling in this instance the only activity done by the c was the operations and maintenance of the television antenna system providing television antenna service to its members in this instance fellowship does not constitute a material part of the operations the response provided in idr only reflected two instances of personal contact all of the rest of the meetings were held over the telephone in revrul_69_635 the principal purpose of this organization is rendering automobile services to its members there is no significant commingling with respect to this activity and therefore the membership did not qualify for exemption under internal_revenue_code sec_501 revrul_68_168 indicates that a non-profit organization that leases its building lots to its members on a long-term basis is not exempt revrul_64_118 indicates that an organization does not qualify for exemption as an educational_organization where its primary activity is to furnish on a rental basis a chapter house to a fraternity house composed of students internal_revenue_code c exempts from federal_income_tax corporations organized for the exclusive purpose of holding title to property collecting income therefrom and turning over the entire amount thereof less expenses to an organization which itself is exempt under sec_501 form 886-a rev department of the treasury - internal_revenue_service page -4- d form_886 a name of taxpayer explanation of items partment of the treasury - internal_revenue_service year period ended treasury - servi xxxxx 20xx sec_601_201 of the treasury regulations provides that a taxpayer may continue to rely ona determination_letter provided that the taxpayer acts within the scope for which it received its exemption sec_7805 of the internal_revenue_code_of_1986 as amended the code provides that the secretary of the department of treasury may prescribe the extent to which any ruling relating to the internal revenue laws shall be applied without retroactive effect to this end section dollar_figure of revproc_2017_5 indicates that revocation of a determination_letter may be retroactive when there has been a change in applicable law the organization omitted or misstated material information in its organizational documents or its exemption application the organization operated in a manner materially different from that originally represented in its application_for exemption section dollar_figure of revproc_2017_1 indicates that revocation will not be retroactive when there has been no change in applicable law there was a letter_ruling ie a determination that was originally issued for a proposed transaction and the taxpayer acted in good_faith in relying on the letter_ruling taxpayer’s positon xxxxx believes that the income that it received is considered exempt_function_income and that none of the income is taxable the taxpayer and his representatives indicate that the organization’s activities are consistent with its operations as stated in its form_1024 exhibit d of form_1024 indicated that xxxxx ’s predominant activities were owing a fraternity house on the campus of xxxxx university and leasing the house to a fraternity or sorority recognized as exempt under internal_revenue_code section because xxxxx provides a physical space that allows the fraternity or sorority lessee to engage in communal and social activities and therefore the income is considered exempt_function_income xxxxx proposed to amend its organizational documents so that the undergraduate members of xxxxx corporate members are also members of xxxxx the organization indicated that it would incorporate this language in the by-laws as indicated in the response in the december 20xx letter and more specifically the verified statement of michael xxxxx that was attached to the december letter and indicated in the response provided to information_document_request number there were several instances of commingling among xxxxx’s members the response to information_document_request letter listed instances of personal contact during the requested time period some of which involved multiple instances of commingling form 886-a rev department of the treasury - internal_revenue_service page -5- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service year period ended xxxxx 20xx xxxxx's operations are consistent with irs guidance on organizations that are exempt pursuant to code sec_501 for instance revrul_64_118 describes and organization that is organized for the purpose of aiding and assisting in education of students affiliated with a fraternity at college or university in this regard the primary activity of the organization is the operation and maintenance of a fraternity house on a rental basis for the use and benefit of the members of a local chapter of a fraternity the taxpayer believes under proper circumstances be classified as an exempt_organization xxxxx’s operations are consistent with irs guidance on organizations that are exempt pursuant to code sec_501 for instance revrul_64_118 describes and organization that is organized for the purpose of aiding and assisting in education of students affiliated with a fraternity at college or university in this regard the primary activity of the organization is the operation and maintenance of a fraternity house on a rental basis for the use and benefit of the members of a local chapter of a fraternity the taxpayer believes under proper circumstances be classified as an exempt xxxxx believes that it should not be subject_to retroactive revocation because it was operating ina manner it described in its form_1024 application and that it acted in good_faith in relying on its determination jetter specifically exhibit h of xxxxx form_1024 acknowledged that the undergraduate members living in xxxxx fraternity houses were not members of xxxxx but rather were members of xxxxx corporate members in 19xx the internal_revenue_service carefully considered xxxxx’s operations and issued a determination_letter ruling that such operations are exempt_activities described in code sec_501 and now twenty-three years later xxxxx has not deviated in any significant way from activities described in its application_for exemption and therefore xxxxx ’s activities deemed to be in compliance with its 19xx determination and xxxxx should be granted relief under code sec_7805 from retroactive revocation of its exempt status government’s position none of the rents came from the xxxxx or xxxxx xxxxx a result the organization received a of its income from the general_public also in various correspondences provided by xxxxx acknowledged that xxxxx undergraduate members living in the fraternity are not officially members of xxxxx all of the rent income came from individuals that were not members of xxxxx as or the individual members of the organization cannot retroactively amend its by-laws to conform to c status by changing the language to indicate that xxxxx are members of xxxxx and xxxxx form 886-a rev department of the treasury - internal_revenue_service page -6- form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items year period ended xxxxx 20xx face to face interaction is important for members of a social_club organizations that do not afford opportunities for personal contact on a recurring basis do not meet the commingling requirements outlined in revrul_55_716 based on a review of the these other educational activities were not identified on the form_990 for tax_year ending july 20xx and july 20xx only after idr number was issued did the organization identify the fact the organization met to discuss civic and educational activities however the organization donated minimal time to these activities and did not record any activities in the minutes after taking income from expenses the organization had net_income of sxxxxx and increased its total net assets to sxxxxx in which none of the income was turned over to another tax-exempt_entity agree that retroactive revocation should not occur based on the fact that the organization’s activities have not materially changed since it was granted exemption however the organization did not qualify for exemption in 19xx and does not qualify in tax years ending july 20xx and july 20xx revocation is being proposed for the first day of the first tax_year under examination therefore revocation will only affect tax years ending july 20xx and july 20xx conclusion xxxxx does not qualify for exemption for the following reasons all of the organization income came from the general_public xxxxx does not meet the commingling aspect of internal_revenue_code sec_501 the organization cannot meet exemption when primary activity a sec_501 is leasing of a fraternity house xxxxx does not turn its income over to another exempt_organization and does not meet sec_501 the organization’s activities are not consistent with c purposes and therefore revocation cannot start the date that the report was issued the effective date of revocation will be august 20xx the first day of the first tax_year under examination alternative issue to revocation unrelated_business_income if revocation is not upheld a 990-t should have been filed for tax_year ending july 20xx form 886-a rev department of the treasury - internal_revenue_service page -7- form_886 a name of taxpayer explanation of items department of the treasury internal_revenue_service year period ended xxxxkx 20xx adjustment number increase in taxable_income unrelated_business_income per return unrelated_business_income per exam adjustment facts 20xx dollar_figure s dollar_figure during the examination the organization filed to report its income from non-member income on form 990-t for tax period ending july 20xx none of this income was considered exempt_function_income and therefore taxable law internal_revenue_code sec_512 defines unrelated_business_income as income derived by an organization from any unrelated_trade_or_business as defined in code sec_513 regularly carried on by it less the allowable deductions directly connected with the carrying on of such trade_or_business internal_revenue_code sec_513 the term unrelated_business_income means in the case of an organization subject_to tax imposed by sec_511 any trade_or_business the conduct which is not substantially related aside for the needs of such organization for the income of funds or the use it makes of the profits derived internal_revenue_code sec_512 discusses special rules applicable to organizations described in paragraph and of section s01 c the term unrelated_business_income means the gross_income excluding any exempt_function_income less the deductions allowed by this chapter exempt_function_income for purposes of this sub-section means the gross_income from dues fees charged or similar amounts paid_by members of the organization or consideration for providing goods and services in furtherance of the purposes constituting exemption taxpayer's position form 886-a rev department of the treasury - internal_revenue_service page -8- form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items year period ended xxxxx 20xx the organization believes the income from rents it considered exempt_function_income and thus is excludable as taxable_income government's position income from rents is not considered exempt_function_income and is thus taxable conclusion all the income received by the organization is considered taxable_income adjustment number increase in expenses line facts all of the expenses associated with the activities conducted by the organization are considered rental expenses with the exception of the sxxxxx for travel related expenses for conferences as well as to meet with the students of the fraternity therefore sxxxxx can be used to offset unrelated_business_income law internal_revenue_code sec_512 allows for deductions that are directly connected to the income generating activities conclusion expenses that are directly related to the rental expenses can be used to offset unrelated_business_income adjustment number increase in specific deduction allowance facts if the organization generates any unrelated_business_income the organization is entitled to a specific deduction allowance s law form 886-a rev department of the treasury - internal_revenue_service page -9- department of the treasury - internal_revenue_service form_886 a name of taxpayer year period ended explanation of items 20xx xxxxx internal_revenue_code sec_512 allows a specific deduction of dollar_figure unrelated_business_income to be offset against conclusion the organization is allowed a specific deduction allowance of dollar_figure form 886-a rev page -10- department of the treasury - internal_revenue_service
